DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/21/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wagner on 7/29/2022.

The application has been amended as follows: 
Claim 21 has been changed to -- 
A laryngoscope blade comprising:
a sheath forming a channel extending at least partially through the laryngoscope blade and configured to receive a light source and a camera and wherein the sheath is configured to cover the light source and the camera such that, in use, the light source and the camera are protected from contact with a patient, the channel having an opening disposed adjacent to a proximal end of the blade and terminating in an external end cap through which light from the light source is transmitted, wherein the external end cap comprises a prism producing a degree of refraction such that the throat area in which the blade is situated is visible to the camera, wherein the external end cap comprises a stepped interior surface wherein the prism is disposed within a first step of the stepped interior surface that is distal to a second step through which the camera is configured to receive the light; 
an elongated surface extending distally and laterally away from the external end cap to form a blade tip, wherein the blade tip is separated from the external end cap by the elongated surface; and 
end face supports extend from the external end cap to the elongated surface to provide strength to the laryngoscope blade.

Claim 30 has been changed to --
A laryngoscope comprising:
a laryngoscope body;
a light source and a camera coupled to the laryngoscope body; and a laryngoscope blade coupled to the laryngoscope body, the laryngoscope blade forming a channel extending at least partially through the blade and configured to receive the light source and the camera, the channel terminating in an external end cap extending between side walls of the channel to close the channel at one end and through which light from the light source is transmitted, wherein the external end cap comprises a stepped interior surface, and wherein the external end cap is configured to direct light from the light source, and wherein the laryngoscope blade comprises an elongated surface extending longitudinally and laterally away from the external end cap to form a blade tip ; and 
end face supports extend from the external end cap to the elongated surface to provide strength to the laryngoscope blade.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773